Filed 11/22/22 In re W.J. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


 In re W.J., a Person Coming                                    2d Juv. No. B316006
 Under the Juvenile Court Law.                                (Super. Ct. No. MJ24919)
                                                                (Los Angeles County)

 THE PEOPLE,

      Plaintiff and Respondent,

 v.

 W.J.,

      Defendant and Appellant.


       W.J. appeals the juvenile court’s order sustaining
allegations of one count of vandalism (Penal Code, § 594, subd.
(a)) and one count of battery (Id., § 242). (Welf. & Inst. Code,
§ 602.) He claims the evidence was insufficient to support either
count. W.J. also contends we should strike his maximum
confinement time because the juvenile court did not remove him
from parental custody. We affirm the findings on the vandalism
and battery counts but strike the maximum term of confinement.
           FACTS AND PROCEDURAL BACKGROUND
       Fifteen-year-old W.J. and two other boys approached a
parked truck occupied by 68-year-old Gary Poindexter in the
early morning of October 12, 2020. They repeatedly asked for
money. He grew frustrated and told them he did not “have
money to give away” and that they needed “to go get a job.”
       The boys did not welcome Poindexter’s advice. One sprayed
an unknown substance into the truck’s cab. Poindexter grabbed
a copper pipe lying next to his seat, got out of the truck, and
swung the pipe at the boys. They dispersed but soon returned
and began hurling bricks at Poindexter. One broke his truck’s
windshield, and another struck his finger. Poindexter later
identified W.J. as the one who threw the brick at the windshield.
       The People filed a Welfare and Institutions Code section
602 petition alleging W.J. committed felony vandalism and
misdemeanor battery during the altercation. Poindexter testified
as the People’s only witness. The juvenile court sustained the
petition and placed W.J. on home probation. It found his
maximum term of confinement to be three years and six months.
                            DISCUSSION
                 A. Vandalism and Battery Counts
       W.J. contends the juvenile court lacked substantial
evidence to find he committed vandalism or battery. (See People
v. Zamudio (2008) 43 Cal.4th 327, 357 [substantial evidence “is
reasonable, credible, and of solid value”].) We view the evidence
“in the light most favorable to the prosecution and presume in
support of the [court’s findings] the existence of every fact [it]
could reasonably have deduced from the evidence.” (Ibid.)
“‘Conflicts and even testimony [that] is subject to justifiable
suspicion do not justify the reversal of a judgment, for it is the
exclusive province of the [juvenile court] to determine the



                                2
credibility of a witness and the truth or falsity of the facts upon
which a determination depends.’” (Ibid.)
       W.J. argues that Poindexter’s testimony formed an
insufficient basis for the juvenile court’s findings. Defense
counsel confronted Poindexter at trial about inconsistencies
between his testimony and his initial statements to police. He
gave different reasons, for example, about why he was sitting in
his truck at 3:45 a.m. and why the boys first approached him.1
His responses revealed gaps in his memory about the altercation
and what he told police afterward. W.J. insists the People failed
to prove its allegations because it based them on such unreliable
testimony. The juvenile court acknowledged these
inconsistencies but found the “core of the events” described by
Poindexter supported the People’s allegations. We agree. The
appellate court reviews a cold record and, “unlike a trial court,
[has] no opportunity to observe the appearance and demeanor of
the witnesses. . . . It is not an appellate court’s function, in short,
to redetermine the facts. . . . Absent indisputable evidence of
abuse – evidence no reasonable trier of fact could have rejected –
we must therefore affirm the juvenile court’s determination.” (In
re Sheila B. (1993) 19 Cal.App.4th 187, 199-200.)
       W.J. next argues the People failed to prove W.J. did not act
in self-defense. He refers to those parts of the record suggesting
he threw the brick because he feared being hit by the copper pipe.
We need not reverse where, as here, appellant can assemble a
narrative more favorable to his defenses than that adopted by the


      1 Poindexter initially told police he had just dropped off a
friend when the boys approached and asked for a ride. In
contrast, he testified at trial that he had just returned to his
truck after painting a house when they approached and asked for
money. He could not remember if they also asked for a ride.


                                   3
trier of fact. (See In re Matthew A. (2008) 165 Cal.App.4th 537,
540 [“The same standard governs review of the sufficiency of
evidence in adult criminal cases and juvenile cases: we review the
whole record in the light most favorable to the judgment to decide
whether substantial evidence supports the conviction”].)
                  B. Maximum Term of Confinement
       The juvenile court placed W.J. home on probation with his
parents. It found his maximum term of confinement to be three
years and six months. The parties agree we must strike the
latter finding. “[W]here a juvenile court’s order includes a
maximum confinement term for a minor who is not removed from
parental custody, the remedy is to strike the term.” (In re A.C.
(2014) 224 Cal.App.4th 590, 592.)
                           DISPOSITION
       The maximum term of confinement finding is stricken. The
order sustaining the petition is otherwise affirmed.
       NOT TO BE PUBLISHED.




                                     CODY, J.*

We concur:



      GILBERT, P.J.                  BALTODANO, J.




      * Judge of the Ventura Superior Court assigned by the
Chief Justice pursuant to article VI, section 6 of the California
constitution.


                                 4
                      Brian C. Yep, Judge
             Superior Court County of Los Angeles
               ______________________________

      Elana Goldstein, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Roberta L. Davis, David E. Madeo,
and Blake R. Armstrong, Deputy Attorneys General, for Plaintiff
and Respondent.




                               5